Citation Nr: 1115419	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine is not ankylosed.

2.  Though the Veteran suffers from degenerative disc disease, the medical evidence of record indicates that this condition is distinct from his service-connected lumbosacral strain.  

3.  Though the Veteran suffers from neurologic abnormalities, the most probative medical evidence indicates that these abnormalities are not related to his service-connected disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC) 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's injury and claims is instructive.  The Veteran's service treatment records reveal that he first complained of suffering from lower back pain in November 1972.  He stated that he had been suffering from pain since jumping off of a truck in basic training in February 1972.  Though his back was tender, he had good range of motion.  His straight leg raise test was negative.  X-rays of his back were negative, though they did show a spina bifida occulta of S1.  He was given instructions on how to complete physical therapy.  He complained of suffering from back pain again in April and June 1973.  He was given heating pads and pain medication.  The Veteran had no other complaints of back pain during his active service.  Examinations of September 1973 and October 1974 did not state that he was suffering from any spinal or musculoskeletal injury.  

The Veteran first sought service connection for a back condition in July 1975.  The RO granted service connection for this condition (lumbosacral strain with muscle spasm) in August 1975, assigning a 20 percent rating.  His rating was reduced to 10 percent in March 1980.  His rating was increased to 40 percent in a July 1982 rating decision.  The Veteran thereafter sought numerous increased ratings for his back, but was denied each time.  

He filed the claim at issue here in March 2008.  The RO denied his claim in an August 2008 rating decision.  He filed a Notice of Disagreement in September 2008, and the RO issued a Statement of the Case in April 2009.  The Veteran thereafter filed a Substantive Appeal.  

Under the applicable criteria, the Veteran's back condition is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 5235-5243.  Under the General Rating Formula, only two ratings higher than 40 percent are possible: a 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine.  Id. 

Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities (such as bowel or bladder impairment) are to be evaluated separately under an appropriate diagnostic code.  Id.  Note (6) provides that intervertebral disc syndrome may be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  Id. 

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that his service-connected lumbosacral strain warrants a rating in excess of 40 percent.  For the reasons that follow, the Board shall deny the Veteran's claim.  

The Board initially notes that as there is no evidence that the Veteran suffers from unfavorable ankylosis of his thoracolumbar spine, he is not entitled to a 50 percent rating under the General Rating Formula.  The Veteran underwent a VA examination in May 2008.  In that examination, the examiner reported that the Veteran did not suffer from thoracolumbar spine ankylosis.  None of the other VA examinations, VA medical records, or private medical records note that the Veteran is now or has ever suffered from ankylosis in his thoracolumbar spine.  Accordingly, he is not eligible for a 50 or 100 percent rating under the General Rating Formula.  

Second, intervertebral disc disease may be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (6).  

Here, the Veteran has been diagnosed as suffering from degenerative disc disease.  The examiner from the Veteran's May 2008 VA examination diagnosed the Veteran as suffering from degenerative disc disease of the lumbosacral spine with radiculopathy.  

The Veteran need not be evaluated under the Formula for Rating Intervertebral Disc Syndrome, however, as the evidence indicates that his degenerative disc syndrome is unrelated to his service-connected lumbosacral strain.  

Though a history of the Veteran's in-service injury is detailed above, a recitation of the history of the Veteran's post-service injuries is instructive in showing why the medical evidence indicates that the Veteran's lumbosacral strain and his degenerative disc disease are distinct.  Following his active service, the Veteran worked as a miner.  An April 1982 VA treatment record stated that the Veteran had a probable herniated nucleus pulposus at L4-L5.  X-rays performed at that time showed no acute fracture or dislocation in his lumbosacral spine, and no abnormal bony destruction could be seen.  In a July 1982 VA examination, the Veteran stated that he was suffering from numbness in his right and left legs, with his right leg being worse.  An X-ray from the Veteran's April 1983 VA examination was "essentially normal," as no evidence of fracture or dislocation was seen.  

A January 1985 workers compensation form noted that the Veteran was working on a motor outside of a mine on December 13, 1984.  He stated that he had mud on his boots, causing him to slip and fall onto a motor.  A January 1985 record from Humana Hospital Clinch Valley noted that the Veteran was suffering from pain in his lower back related to his December 1984 accident.  An April 1985 orthopedic report from Roy Raub, MD again stated that the Veteran suffered a lower back injury in December 1984 when he fell onto a piece of machinery, striking his back.  Dr. Raub stated that the Veteran was not able to return to work following this accident.  

In a September 1991 evaluation at Kingsport Internal Medicine, the Veteran stated that he first injured his back in the military.  He stated that this injury "was not severe," though it did bother him from time to time.  He stated that he started having more severe problems at the end of 1986 shortly before his February 1987 surgery; he further stated that this is when he began experiencing weakness in his left leg. 

In two comprehensive opinions in July and November 2003, a VA examiner explained why it was less likely than not that the Veteran's degenerative disc disease is related to his service-connected lumbosacral strain.  In July 2003, the examiner explained that though the Veteran was injured in 1972, he did not report suffering from pain from 1973 to the end of his service.  The examiner concluded that the Veteran's lumbosacral strain thus resolved itself while he was in service.  The Veteran later had work related injuries that led to his surgeries.  The examiner concluded that it was more likely than not that the problems occurring after service led to the need for his operations and that his degenerative disc disease had "nothing to do" with his service-connected low back sprain.  

The examiner expanded on his opinion in November 2003.  He stated that in service, the Veteran was diagnosed as suffering from a "muscle spasm" in 1972 and low back pain in 1973.  Following 1973, however, the Veteran had no other in-service treatment for his back or complaints of pain in his back.  The examiner noted that a back strain or muscle spasm do not involve the spinal cord, the spinal canal, or the vertebral bony structures of the back.  Muscle spasms and strains instead involve the muscles of the back themselves.  

The examiner concluded that it is more likely than not that the Veteran's in-service back injury and pain are separate and distinct from any later problems, beginning with the Veteran's complaints of increased pain in 1982.  He stated that muscle spasms usually resolve in one to two weeks, and the Veteran's treatment was consistent with this resolution.  The examiner reiterated his opinion that the Veteran's simple muscle spasm and back pain in service have nothing to do with his present problems of the back, including degenerative disc disease or slipped disc.   

The only other opinion considering the relationship between the Veteran's degenerative disc disease and his service-connected lumbosacral strain comes from a February 1993 VA examination.  In that examination, the examiner stated that he could not differentiate the Veteran's lumbosacral strain from his disc disease, and he surmised that it is possible that the Veteran's in-service injury involved a disc injury that became more severe over the years.  There is, however, no evidence that the examiner reviewed the Veteran's claims folder, and the Veteran did not inform the examiner of his December 1984 mining accident or any other post-service injuries.  As this opinion was based on a less complete (and perhaps inaccurate) history, the Board affords it little probative value.  

Given this history, the Board finds that despite the fact that he suffers from degenerative disc disease, this condition is neither etiologically related to nor aggravated by his service-connected lumbosacral strain.  Rather, the evidence shows that his degenerative disc disease is related to post-service events that are unrelated to his service-connected lumbosacral strain.  Accordingly, his claim need not be evaluated under the Formula for Rating Intervertebral Disc Syndrome. 

As noted above, neurologic abnormalities associated with service-connected back disabilities are to be evaluated separately.  Here, though the evidence shows that the Veteran suffers from neurologic complications of a back disability, the most probative evidence of record shows that these abnormalities are unrelated to the Veteran's service-connected lumbosacral strain.

The VA examinations indicate that these neurologic abnormalities are not related to the Veteran's service-connected lumbosacral strain.  In his November 2003 opinion, a previous VA examiner stated that the Veteran's service-connected lumbosacral strain is "separate and distinct" from any problems that he had starting in 1982 and beyond.  The examiner from the Veteran's May 2008 VA examination noted that the Veteran suffered from neurologic abnormalities, but stated that the etiology of these symptoms is unrelated to his claimed disability.  

With his March 2008 claim, the Veteran submitted an evaluation from Christa Muckenhausen, MD.  Dr. Muckenhausen wrote that the Veteran "has definite neurological evidence of progressive scarring of the soft tissue surrounding the lumbosacral area, post operatively and post traumatically."  She further stated that the Veteran reported having "weakness in the left leg" since his accident in the Army.  Dr. Muckenhausen concluded that "these findings are compatible with the kind of injury that the Veteran suffered in 1972 or 1973."  She concluded that the Veteran's 1985 slip and fall accident was "more likely than not . . . due to the weakness and unsteadiness of [the Veteran's] left lower extremity."

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, Dr. Muckenhausen's opinion has many problems.  First, though she attributes the Veteran's neurologic abnormalities to his in-service injury, she never describes what injury the Veteran then suffered (or what precise conditions the Veteran suffers from currently) and how it is more likely related to that injury than to any of his post-service injuries.  Second, Dr. Muckenhausen's evaluation reports that she reviewed solely the Veteran's VA treatment records from 2001 to 2007; there is no indication that she reviewed the Veteran's claims folder, service treatment records, private treatment records, or any other VA records.  Instead, her conclusions are based on the Veteran's own reports of medical history and not a comprehensive review of the history of his injuries.  Such opinions are afforded little probative weight.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) ("The Board is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history.").  Finally, Dr. Muckenhausen's opinion is contradicted by other records in the claims file itself.  Though she states that the Veteran's "1985" slip and fall accident was "more likely than not . . . due to the weakness and unsteadiness of [his] left lower extremity," worker's compensation records from the time of the incident belie this conclusion.  They instead show that the 1984 accident occurred when the Veteran climbed down from a piece of machinery and, on account of his shoes being muddy, slipped and fell into a motor.  Further, in a September 1991 evaluation in conjunction with his Social Security claim, the Veteran stated that he did not begin suffering from numbness in his left leg until 1986.  Though he had earlier complained of numbness in his legs, he stated that this affected his right more than his left.  Given all of these shortcomings, the Board gives Dr. Muckenhausen's opinion little probative value.  

The Board instead assigns greater probative value to the conclusions of the VA examiners.  Those examiners reviewed the Veteran's medical records prior to examining the Veteran.  The factual summary in those examinations is consistent with the facts gleaned from a review of the Veteran's claims file.  These examinations also describe in detail what injuries the Veteran suffered in service and afterward and why his neurologic abnormalities are unrelated to his service connected disability.  Accordingly, the Board assigns these opinions greater probative value and determines that the neurologic abnormalities from which he suffers are not related to his service-connected lumbosacral strain.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from decreased range of motion and pain his back, symptoms that are contemplated under the applicable rating criteria for spine disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Again, after reviewing the evidence, the Board finds both that the Veteran's thoracolumbar spine is not ankylosed, and that his service-connected disability is not related to his current degenerative disc disease.  The Board further finds that the neurologic abnormalities from which the Veteran suffers are unrelated to his service-connected lumbosacral strain.  Accordingly, the Board concludes that the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5235-5243.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In October 2008, the Veteran was also provided with the rating criteria for his service-connected lumbosacral strain and what evidence would be necessary to support an increased rating.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, records of his private medical treatment, and records from the Social Security Administration.  The Veteran was also afforded a VA compensation and pension examination germane to his claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


